Citation Nr: 9925000	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Whether the veteran is entitled to fee basis outpatient 
medical care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1946, November 1950 to November 1951, April 1952 to 
April 1954, and May 1954 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision of the Medical 
Administrative Service (MAS) of the VA Medical Center (VAMC) 
in Manchester, New Hampshire, which terminated the veteran's 
entitlement to receive private outpatient medical care at VA 
expense on a fee basis; he appeals for restoration of fee 
basis status.  In October 1998, the Board remanded the case 
to the RO for further development.  The case was forwarded to 
the Board in January 1999.

It is pointed out that the veteran's appeal previously 
included the issue of authorization for private whirlpool 
therapy at VA expense, but since the benefit was later 
granted by the VAMC, it is no longer on appeal.


FINDINGS OF FACT

1.  The veteran has a permanent and total compensation rating 
based on individual unemployability; his service-connected 
disorders include residuals of multiple burns and 
degenerative arthritis of both knees. 

2.  The VA outpatient clinic in Tilton, New Hampshire is the 
VA medical facility closest to the veteran's residence; such 
VA outpatient clinic is geographically accessible to the 
veteran, and such VA outpatient clinic is capable of 
providing his needed medical services.




CONCLUSION OF LAW

The veteran does not meet the eligibility requirements for 
fee basis outpatient medical care.  38 U.S.C.A. § 1703 (West 
1991); 38 C.F.R. § 17.52 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1942 to 
November 1946, November 1950 to November 1951, April 1952 to 
April 1954, and May 1954 to January 1962.  He is in receipt 
of a permanent and total compensation rating based on 
individual unemployability, and is service-connected for 
residuals of burns and degenerative arthritis of the knees.

In the 1980s, the VA authorized fee basis outpatient medical 
care for the veteran.  

In an April 1996 statement, Frank J. Kropp, M.D., related 
that the veteran had severe arthritis of the knees and 
contractures of the legs (due to burns incurred in service).  
Dr. Kropp noted that the veteran lived in Bristol [New 
Hampshire] and that it was difficult for him to travel back 
and forth to Manchester, New Hampshire for scheduled 
appointments [at the VA].  Dr. Kropp also pointed out that it 
was more convenient for the veteran to receive care from him 
in Franklin, New Hampshire, when necessary.  The veteran was 
noted as making monthly visits to Dr. Kropp. 

In a June 1996 statement, Davis W. Clark, M.D., indicated 
that the veteran had been under his care for treatment of 
osteoarthritis of the knees.  Dr. Clark noted that whirlpool 
treatments were being used primarily for the veteran's skin 
grafts but were also quite beneficial for his knees, and 
should be continued.  (Dr. Clark submitted an identical 
statement in January 1997.) 

A July 1996 VA physical therapy evaluation (conducted by Tom 
Arndt) reflects that the veteran reported he drove his own 
car.  He also reported having visual deficits and wondered 
how much longer he could drive.  It was also noted that the 
veteran lived with his wife.  He reported he went to Margate 
(a private facility) for whirlpool treatment on a daily basis 
and that this was how he spent most of his day. 

A September 1996 private examination report (from the office 
of R. Huntington Breed II, M.D.) reflects the opinion that 
the veteran had done an extremely good job of taking care of 
his injuries.  It was recommended that he continue using his 
skin medication.  Dr. Breed opined that, to the degree that 
the whirlpool baths had been able to maintain his medical 
situation, it was probably reasonable to continue using such.  
It was also pointed out that the veteran should avoid 
prolonged standing in order to protect his knees.

By an October 1996 letter, the VA informed the veteran that 
his fee basis outpatient medical care was being terminated, 
effective November 30, 1996.  It was noted that the 
termination was based on the presence, in the veteran's area, 
of a VA Medical Center (located in Manchester, New Hampshire) 
and a new VA satellite clinic (located in the New Hampshire 
Veterans Home in Tilton), which were capable of caring for 
the veteran's disabilities.  

Statements submitted by the veteran, in 1997 and thereafter, 
reflect that he had been issued a fee basis card in the past 
and had used it judiciously.  Since the fee basis card was 
revoked, he related, he had attempted to receive treatment at 
the VA clinic in Tilton but was either refused care or found 
the building closed.  He pointed out that the VAMC 
Manchester, New Hampshire was a 100 mile round trip from his 
home.  He said he continued to see his private physician and 
paid for the treatment himself. 

Frank J. Kropp, M.D., in a January 1997 statement, noted that 
the veteran had been under his care since 1962.  Dr. Kropp 
noted that the veteran had both knees surgically replaced and 
had received extensive skin grafts.  It as also noted that he 
had a heart condition.  It was opined that he should continue 
to receive whirlpool therapy indefinitely. 

The veteran provided testimony at a March 1997 RO hearing.  
In attendance at the hearing were Barbara Mulroy (Chief of 
Fee Basis Section, Medical Administration), Tom Arndt (Chief 
Physical Therapist, Rehabilitation Medicine), Dr. Michael 
Mayo-Smith (Associate Chief of Staff, Ambulatory Care 
Service), the veteran's representative, and the veteran.  The 
veteran's representative noted that it was a 100 mile round 
trip from the veteran's home to the VAMC in Manchester, New 
Hampshire.  It was noted that the veteran's advanced age and 
his severe service-connected injuries, including residuals of 
burns, made it difficult for him to travel to the VAMC for 
treatment.  The veteran said he had been keeping his skin 
grafts moist through use of various medications (including 
creams) and through whirlpool therapy.  He said he was 
receiving whirlpool treatment at the Margate (a private 
facility).  He said that when he underwent a fee basis 
evaluation in July 1996 (by a physical therapist) he was not 
afforded an adequate examination.  He related that the 
examiner was only interested in examining his knees, not his 
skin condition.  He said he had previously driven himself to 
the VA clinic in Tilton, by car, and that such was about 16 
or 17 minute drive from his home.  Once when he was at the 
Tilton VA facility, he said, the wait was so long he left; he 
also said he did not have a scheduled appointment that day.  
It was noted that the Tilton clinic only accepted scheduled 
appointments and did not provide whirlpool therapy.  The 
veteran indicated he would agree to receive treatment at the 
clinic in Tilton if it provided the treatment he needed.  It 
was noted that the Tilton VA clinic was not farther from his 
home than his private physician's office.  

In April 1997, the veteran underwent a VA examination by 
William Johnson, M.D., Acting Chief, Surgical Services.  Dr. 
Johnson noted that the veteran had bilateral knee 
replacements and right and left leg burns with well healed 
skin grafting.  It was noted that the aforementioned 
disorders caused him discomfort, which was improved by daily 
whirlpool treatment.  It was recommended that whirlpool 
treatment at the local health spa at VA expense be 
authorized.  

In November 1998, the veteran was examined by Michael Mayo-
Smith, M.D., Associate Chief of Staff/Ambulatory Care at the 
Tilton VA outpatient clinic.  It was noted that when the 
Tilton VA outpatient clinic was opened, the veteran's fee 
basis authorization was revoked.  It was noted, however, that 
he did have fee basis authorization for whirlpool treatment 
for his skin condition at Margate Health spa.  It was noted 
that Margate was farther from the veteran's home than the 
Tilton VA outpatient clinic.  It was also noted that the 
veteran continued to receive routine outpatient care from Dr. 
Kropp, a private practitioner, whose office was in Franklin, 
New Hampshire.  The veteran's medical problems were listed 
as:  coronary artery disease (which was treated with 
aspirin); an irregular heartbeat (which was present for many 
years, not well defined, and stable on medication); 
osteoarthritis (which was not treated with medication); and 
residuals of burns (which was well controlled with the 
current treatment regimen of creams and whirlpool baths).  It 
was concluded that the veteran needed regularly scheduled, 
routine follow-up treatment with a primary care physician 
with training in family practice or internal medicine.  It 
was noted that the veteran needed to be seen 2 to 4 times per 
year, and 1 to 2 times per year to undergo routine blood 
work.  It was noted that the VA clinic in Tilton certainly 
had the capability of providing the veteran's care.  It was 
also noted that the veteran's fee basis physician, Dr. Kropp, 
was a general practitioner whose office was only a couple of 
miles from the VA clinic in Tilton.  It was also noted that 
Dr. Kropp provided no greater level of care in comparison to 
the Tilton clinic.  It was also noted that the veteran 
benefited from regular whirlpool baths and that such a 
service was not available at the VA clinic in Tilton.  (It is 
pointed out that the veteran does have authorization for 
private whirlpool therapy at VA expense.) 

II.  Legal Analysis

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, the VA may contract with non-VA facilities 
for non-VA care (including private outpatient treatment at VA 
expense on a fee basis) of certain categories of veterans (a 
veteran needing hospital or outpatient treatment for a 
service-connected disability, a veteran needing hospital or 
outpatient treatment for any disability if he has a permanent 
and total compensation rating for service-connected 
disability, a veteran needing outpatient treatment for any 
disability if he has a service-connected disability rated at 
least 50 percent, etc.).  38 U.S.C.A. § 1703(a) (West 1991); 
38 C.F.R. § 17.52 (1998).

In Meakin v. West, 11 Vet. App. 183 (1998), the U.S. Court of 
Veterans Appeals (which has recently been renamed the U.S. 
Court of Appeals for Veterans Claims) (Court) held that in 
determining whether a claimant would be entitled to fee basis 
outpatient medical care as provided by 38 U.S.C.A. § 1703(a), 
it must be established not only that the applicant is a 
veteran and that he seeks treatment for a service-connected 
disability [or falls within another category such as a 
veteran with a permanent and total compensation rating or a 
compensation rating of at least 50 percent and who is seeking 
outpatient care for any disability], but also that VA 
facilities are either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  The Court held that the Board has 
jurisdiction to review the questions of geographic 
inaccessibility and of capability of the VAMC (or other VA 
health care facility) of treating the veteran, as these 
questions pertain to basic eligibility for fee basis care.  
[The Court left unanswered the ultimate question of whether a 
decision to actually authorize fee basis care, of even a 
basically eligible veteran, was a wholly discretionary 
decision of a VA medical facility, and the Board need not 
address that issue in the instant case.]  

As an initial matter, it is noted that the veteran is 
service-connected for degenerative arthritis of the knees and 
for residuals of burns.  He has a permanent and total 
compensation raring based on individual unemployability.  He 
has indicated he wants a fee basis card so that he can 
receive private treatment for his service-connected 
disorders.  The VAMC has already authorized fee basis private 
whirlpool therapy, and thus the present appeal only involves 
entitlement to other fee basis treatment.

As noted, one of the eligibility requirements for fee basis 
outpatient medical care is geographic inaccessibility of a VA 
medical facility.  The Board acknowledges that it may be 
difficult for the veteran to travel 50 miles from his home to 
the closest VAMC, in Manchester, New Hampshire; however, he 
need not do so.  There is a closer alternative, namely the 
recently opened VA outpatient clinic in Tilton, New 
Hampshire.  According to the veteran, the VA facility in 
Tilton is only a 16 to 17 minute car drive from his home; and 
he has indicated that he is able to drive a car.  Evidence on 
file shows that the Tilton VA clinic is only a few miles from 
his private physician's office, and thus the VA clinic is 
just about as geographically accessible to the veteran as 
private care.  It is notable that the Tilton VA facility is 
even closer to his home than the Margate health spa where he 
receives fee basis whirlpool treatment approximately four 
times per week.  (Significantly, a 1998 examination report 
reflects that the veteran's condition requires that he only 
be seen at the Tilton VA outpatient clinic approximately 2 to 
4 times per year.)  The file shows no circumstances 
(restriction to the immediate vicinity of the home due to 
health reasons, a remote residence in which a VA facility is 
not accessible by private or public transportation, etc.) 
which would make the VA outpatient clinic in Tilton 
geographically inaccessible to the veteran.  Based on all the 
evidence, the Board finds that the VA facility in Tilton is 
geographically accessible to the veteran.

The next fee basis eligibility question to be answered is 
whether the VA outpatient clinic in Tilton has the capability 
of providing the medical care which the veteran requires.  
The capability element pertains to a VA facility's ability to 
furnish a previously determined course of treatment.  Meakin, 
supra.  It is noted that the  veteran underwent a VA fee 
basis evaluation in November 1998 by Dr. Michael Mayo-Smith, 
Associate Chief of Staff/Ambulatory Care at the Tilton VA.  
Dr. Mayo-Smith noted that the veteran's treatment needs could 
be met and provided by the VA outpatient clinic in Tilton.  
It was pointed out that in comparison to VA treatment, the 
veteran's own private practitioner did not provide the 
veteran with a greater level of care.  All indications are 
that the VA clinic in Tilton is staffed and equipped to 
provide all treatment which has been determined to be 
required for the veteran's health problems (except for 
whirlpool therapy, for which fee basis care has been 
approved); and there is no evidence to the contrary.  Based 
on all the evidence, the Board finds that the VA outpatient 
clinic in Tilton, New Hampshire is capable of providing the 
medical care which the veteran requires.

In conclusion, the weight of the evidence demonstrates that 
the veteran does not satisfy the fee basis eligibility 
requirements concerning geographic accessibility and 
capability of the VA facility.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for fee basis 
outpatient treatment must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to fee basis outpatient medical care is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 



